DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed on January 3, 2022, with respect to W. L. Voorduin have been fully considered but they are not persuasive because the examiner’s parenthetical support also includes the number 7. 
It is clear from the Figures that the penstock inlet also includes a center “forward extension 15” that divides a single flow of fluid prior to entering the turbine and is recombined after passing through the turbine.  Additional annotations are made in the rejection text below to clarify this feature. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,072,930 to W. L. Voorduin. 
W. L. Voorduin clearly teaches a power house structure, comprising: 
an inlet (lower channel, see Figure 1) receiving a first portion of the working fluid from a high head; 
a power generation component (turbine, see Figures 1 and 2) comprising: 
a penstock inlet (7, see Figures 1 and 2) receiving a second portion (left or right side flow channel, see Figure 2) of the first portion of the working fluid; and 
a turbine (5) generator (3); 
a vacuum pump system (see Figure 1) fluidly connected to the inlet and the power generation component to receive a combined working fluid, wherein the combined working fluid comprises a combination of the first portion of the working fluid and the secondary portion of the working fluid; and 
a connecting pipe (see Figure 1) fluidly connected to receive the combined working fluid from the vacuum pump system and transmit the combined working fluid to a point of discharge at a low head. 
With regards to claim 2, W. L. Voorduin discloses: 
a ratio of the first portion of the working fluid over the second portion of the working fluid being greater than 2. 
With regards to claim 3, W. L. Voorduin discloses: 
the vacuum pump system being a venturi system. 
With regards to claim 4, W. L. Voorduin discloses: 
the vacuum pump system being a venturi system comprising: 
a convergent inlet cone fluidly connected to the inlet (see Figures 1, 2, and 3); 

a low-pressure inlet fluidly connected to the power generation component and the restriction (see Figures 1, 2, and 3); and 
a divergent outlet cone fluidly connected to the restriction (see Figures 1, 2, and 3); 
wherein: 
a combined working fluid is received comprising a combination of the first portion of the working fluid and the second portion of the working fluid; and 
the connecting pipe is fluidly connected to receive the combined working fluid from the divergent outlet cone and transmit the combined working fluid to a point of discharge at a low head (see Figure 1). 
With regards to claim 5, W. L. Voorduin discloses: 
the vacuum pump system being an ejector system (see page 2, column 2, line 11). 
With regards to claim 6, W. L. Voorduin discloses: 
the vacuum pump system being an ejector system (see page 2, column 2, line 11) comprising: 
a diffuser inlet fluidly connected to the inlet (see Figures 1, 2, and 3); 
a nozzle fluidly connected to the diffuser inlet (see Figures 1, 2, and 3); 
a low-pressure inlet fluidly connected to the power generation component and the nozzle (see Figures 1, 2, and 3); and 

wherein the connecting pipe is fluidly connected to receive the combined working fluid from the suction chamber and transmit the combined working fluid to a point of discharge at a low head (see Figure 1). 
With regards to claim 7, W. L. Voorduin discloses: 
an inlet (lower channel, see Figure 1) receiving a first portion of the working fluid from a high head; 
a power generation component (turbine, see Figures 1 and 2) comprising a power generator receiving a secondary portion (left or right side flow channel, see Figure 2) of the first portion of the working fluid (see Figure 2). 
a vacuum pump system (see Figure 1) fluidly connected to the inlet and the power generation component to receive a combined working fluid, wherein the combined working fluid comprises a combination of the first portion of the working fluid and the secondary portion of the working fluid; and 
a connecting pipe (see Figure 1) fluidly connected to receive the combined working fluid from the vacuum pump system and transmit the combined working fluid to a point of discharge at a low head.
With regards to claim 8, W. L. Voorduin discloses: 
a ratio of the first portion of the working fluid over the secondary portion of the working fluid is greater than 2. 

With regards to claim 9, W. L. Voorduin n discloses: 

With regards to claim 10, W. L. Voorduin discloses: 
the vacuum pump system being a venturi system comprising: 
a convergent inlet cone fluidly connected to the inlet (see Figures 1, 2, and 3); 
a restriction fluidly connected to the convergent inlet cone (see Figures 1, 2, and 3); 
a low-pressure inlet fluidly connected to the power generation component and the restriction (see Figures 1, 2, and 3); and 
a divergent outlet cone fluidly connected to the restriction (see Figures 1, 2, and 3); 
wherein: 
a combined working fluid is received comprising a combination of the first portion of the working fluid and the second portion of the working fluid; and 
the connecting pipe is fluidly connected to receive the combined working fluid from the divergent outlet cone and transmit the combined working fluid to a point of discharge at a low head (see Figure 1). 
With regards to claim 11, W. L. Voorduin discloses: 
the vacuum pump system being an ejector system (see page 2, column 2, line 11). 

With regards to claim 12, W. L. Voorduin discloses: 
the vacuum pump system being an ejector system (see page 2, column 2, line 11) comprising: 

a nozzle fluidly connected to the diffuser inlet (see Figures 1, 2, and 3); 
a low-pressure inlet fluidly connected to the power generation component and the nozzle (see Figures 1, 2, and 3); and 
a suction chamber fluidly connected to the nozzle and the low-pressure inlet; 
wherein: 
a combined working fluid is received comprising a combination of the first portion of the working fluid and the second portion of the working fluid (see Figures 1, 2, and 3), and 
the connecting pipe is fluidly connected to receive the combined working fluid from the suction chamber and transmit the combined working fluid to a point of discharge at a low head (see Figure 1). 
With regards to claims 13 and 14, W. L. Voorduin discloses: 
the combination of the first portion and the second portion of the working fluid increases an effective head experienced across the power generation component. 
With regards to claims 15 and 16, W. L. Voorduin discloses: 
the vacuum pump system operates under a ground surface. 
With regards to claims 17 and 18, W. L. Voorduin discloses: 
an effective head of the power generation system is increased. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han` can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        January 12, 2022